Case 7:16-cv-01841-KMK-LMS Document 107

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

_ vane wee an -- 4
SHAKIM ABD ALLAH,

Plaintiff,

-against-

ANTHONY ANNUCCI; CHERYL MORRIS;
THOMAS GRIFFIN; JAIFA COLLADO,

Defendants.
---- 4

 

Filed 06/10/20 Page 1 of 1

   
 

—_—

esa nev eee
Ss epNyY

Dw oS

USD
pore MENT

BLECTRONICALL Y FILED

poe an ‘(olwcl2029|

DATE FILEL Ds
16 CIVIL 1841 (KM)

     

 

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated June 10, 2020, Defendants’ Motion for Summary

Judgment is granted; accordingly, the case is closed.

Dated: New York, New York
June 10, 2020

RUBY J. KRAJICK

 

BY:

Clerk of Court

KI NWANID

- Deputy Clerk =~
